     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.13 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER BYNUM,                                   Case No.: 21-cv-0921-GPC-WVG
12                                       Plaintiff,
                                                          ORDER:
13   v.
                                                          (1) GRANTING MOTION FOR
14   JAMES EVERETT, individual capacity;
                                                          LEAVE TO PROCEED IN FORMA
     and SAN DIEGO MESA COLLEGE,
15                                                        PAUPERIS; AND
                                      Defendants.
16
                                                          (2) SUA SPONTE DISMISSING
17                                                        PLAINTIFF’S COMPLAINT WITH
                                                          LEAVE TO AMEND
18
19                                                        [ECF Nos. 1, 3]
20         On May 14, 2021, Plaintiff, proceeding pro se, filed a civil rights action pursuant
21   to 42 U.S.C. § 1983 (“Section 1983”). (ECF No. 1.) Plaintiff’s action arises from the
22   allegation that “an officer pull[ed] his weapon on the Plaintiff because he was unfamiliar
23   with what a ‘go-pro’ video camera is.” (Id. at 4.) Plaintiff also filed a Motion to Proceed
24   in forma pauperis (“IFP”). (ECF No. 2.) Based on the reasoning below, the Court
25   GRANTS Plaintiff’s Motion to Proceed IFP but sua sponte DISMISSES without
26   prejudice the entire action for failure to state a claim.
27
                                                      1
28                                                                             21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.14 Page 2 of 9




 1       I.   PLAINTIFF’S IFP MOTION
 2            All parties instituting any civil action, suit, or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $402. 1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 5   pre-pay the entire fee only if he is granted leave to proceed IFP pursuant to § 1915(a).
 6   See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook, 169
 7   F.3d 1176, 1177 (9th Cir. 1999).
 8            The plaintiff must submit an affidavit demonstrating his inability to pay the filing
 9   fee, and the affidavit must include a complete statement of the plaintiff’s assets. See 28
10   U.S.C. § 1915(a)(1). “An affidavit . . . is sufficient where it alleges that the affiant cannot
11   pay the court costs and still afford the necessities of life.” Escobedo v. Applebees, 787
12   F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. DuPont de Nemours & Co., 335
13   U.S. 331, 339 (1948)). A plaintiff is not required to be “absolutely destitute to enjoy the
14   benefit of the [IFP] statute.” Adkins, 335 U.S. at 339. However, they must still allege
15   poverty “with some particularity, definiteness[,] and certainty.” Escobedo, 787 F.3d at
16   1234 (quoting United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)).
17            Here, the Court grants IFP status to Plaintiff because he has demonstrated an
18   inability to pay the filing fee with some particularity and definiteness. First, Plaintiff lists
19   assets of $48.93 in cash, plus a 1997 Mercedes-Benz E-420 and a 1990 Ford E-250, both
20   of which Plaintiff states carry no value. (ECF No. 2 at 2–3.) While the Court is skeptical
21   that any vehicle will hold a value of $0 and thus warns Plaintiff to be more precise in the
22   future, it nonetheless concurs that liquidating these assets to anything substantive will be
23
24
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
25   fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District
26   Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020). The additional $52 administrative
     fee does not apply to persons granted leave to proceed IFP. See id.
27
                                                       2
28                                                                                   21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.15 Page 3 of 9




 1   difficult. In addition, Plaintiff’s monthly expenses of $2,575.00, (see ECF No. 2 at 4,)
 2   exceed his monthly income. Plaintiff submitted a declaration reporting that he is
 3   currently employed at Custom Marine Electronics with an average monthly income of
 4   “$30,000” for the past 12 months and an expected income of $2,500 next month. (ECF
 5   No. 2 at 1–2.) The court has an obligation “where the petitioner is pro se, particularly in
 6   civil rights cases, to construe the pleadings liberally and to afford the petitioner the
 7   benefit of any doubt.” See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quoting
 8   Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)). Given that Plaintiff’s
 9   expected monthly income of $2,500 amounts to $30,000 annually, the Court will afford
10   the Plaintiff the benefit of doubt that he mistakenly stated his annual total income rather
11   than his monthly average income for the past 12 months. (See ECF No. 2 at 1–2.)
12   II.   SUA SPONTE REVIEW
13         A complaint filed by any person proceeding IFP is subject to mandatory sua sponte
14   review and dismissal by the Court if it is frivolous or malicious, fails to state a claim
15   upon which relief may be granted, or seeks monetary relief against a defendant immune
16   from such relief. See 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126–
17   27 (9th Cir. 2000); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he
18   provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”).
19         The standard for reviewing a complaint filed pursuant to the IFP provisions of 28
20   U.S.C. § 1915 is the same as the Federal Rule of Civil Procedure (“Rule”) 12(b)(6)
21   standard for failure to state a claim. See Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.
22   2012); Lopez, 203 F.3d at 1127. Under Rule 12(b)(6), while a plaintiff need not give
23   “detailed factual allegations,” a plaintiff must plead sufficient facts that, if true, “raise a
24   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
25   545 (2007). To state a claim upon which relief may be granted “a complaint must
26   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
27
                                                     3
28                                                                                  21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.16 Page 4 of 9




 1   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
 2   550 U.S. at 547). The Court “must accept as true all allegations of material fact and must
 3   construe those facts in the light most favorable to the plaintiff.” Resnick v. Hayes, 213
 4   F.3d 443, 447 (9th Cir. 2000). However, the Court may not “supply essential elements of
 5   claims that were not initially pled.” Ivey v. Bd. Or Regents of the Univ. of Alaska, 673
 6   F.2d 266, 268 (9th Cir. 1982).
 7          In the instant dispute, the Complaint seeks to remedy various constitutional and
 8   statutory breaches based on the allegation that: (1) “an officer pull[ed] his weapon on the
 9   Plaintiff because he was unfamiliar with what a ‘go-pro’ video camera is”; (2) the officer
10   had no reason to do so; (3) the officer was placed on leave after the incident and several
11   news articles documented the incident (with no news articles provided as an attachment
12   or their details summarized); and (4) “the shock and risk of harm . . . was entirely
13   unfounded and not authorized under the law.” (See ECF No. 1 at 4.)
14          Since the above four statements comprise the entirety of the factual allegations,
15   Plaintiff’s Complaint is conclusory at best and does not provide much basis for the Court
16   to conclude that there is a plausible (i.e., beyond speculative) claim that would be
17   legitimate under the Constitution or 42 U.S.C. § 1983. In addition, Plaintiff provides no
18   factual basis that can connect Defendant San Diego Mesa College (“the College”) with
19   any liability that Plaintiff asserts.
20          A.     Claims Against “Officer”
21          Plaintiff filed the instant action under Section 1983. “To state a claim under §
22   1983, a plaintiff must allege two essential elements: (1) that a right secured by the
23   Constitution or laws of the United States was violated, and (2) that the alleged violation
24   was committed by a person acting under the color of State law.” Long v. Cty. of Los
25   Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006) (citation omitted).
26
27
                                                   4
28                                                                              21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.17 Page 5 of 9




 1         Under a liberal pleading standard for pro se litigants, see Hebbe, 627 F.3d at 342,
 2   the Court will give the benefit of the doubt that “an officer” referenced in the Complaint
 3   refers to Defendant James Everett. Further, the Court finds Plaintiff’s statement “the
 4   officer was in his uniform during the time of the civil rights infringement,” (ECF No. 1 at
 5   4) to be a plausible allegation that Defendant Everett was acting under the color of state
 6   law. Thus, the second requirement for a plausible Section 1983 claim is met.
 7         However, the Complaint lacks sufficient detail to meet the first requirement.
 8   Plaintiff has not provided enough facts for a plausible claim that Defendant Everett
 9   violated Plaintiff’s Fourteenth Amendment Right to Due Process and Equal Protection of
10   Law, the right to be free from the use of excessive force, the right to be free from
11   unreasonable search and seizure, 18 U.S.C. §§ 241, 242, and 42 U.S.C. § 1985. The
12   Court explains in further detail below.
13                1.     Fourteenth Amendment Due Process
14         Plaintiff alleges a violation of his due process rights. (ECF No. 1 at 3.) Under the
15   Fourteenth Amendment to the U.S. Constitution, “[n]o State shall . . . deprive any person
16   of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.
17   “The requirements of procedural due process apply only to the deprivation of interests
18   encompassed by the Fourteenth Amendment’s protection of liberty and property.” Board
19   of Regents v. Roth, 408 U.S. 564, 569 (1972). “In general, parties claiming that their due
20   process rights were violated must establish ‘two distinct elements: (1) a deprivation of a
21   constitutionally protected liberty or property interest, and (2) a denial of adequate
22   procedural protections.’” Haggard v. Curry, 631 F.3d 931, 935 (9th Cir. 2010) (citations
23   omitted). The Complaint fails to satisfy either element. Plaintiff has not identified which
24   of his constitutionally protected liberty or property interests Defendants allegedly
25   violated. Nor does the Complaint describe a procedure to which adequate protections
26   could have been applied, or how such protections were denied. Without sufficient detail
27
                                                   5
28                                                                              21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.18 Page 6 of 9




 1   in the pleading to establish these elements, the Court cannot further analyze whether the
 2   individual interests at issue are protected by the Fourteenth Amendment, and if they are,
 3   what procedures would constitute due process of law. See Lavan v. City of Los Angeles,
 4   693 F.3d 1022, 1031 (9th Cir. 2012). Accordingly, Plaintiff’s due process allegations fail
 5   to state a claim upon which relief can be granted.
 6                2.     Fourteenth Amendment Equal Protection
 7         Plaintiff also alleges an equal protection violation as a basis for his § 1983 claim.
 8   (ECF No. 1 at 3.) The Fourteenth Amendment provides that “[n]o State shall . . . deny to
 9   any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.
10   XIV, § 1. As applied to states by the Fifth Amendment, “[t]he guarantee of equal
11   protection is not a source of substantive rights or liberties, but rather a right to be free
12   from invidious discrimination in statutory classifications and other governmental
13   activity.” Harris v. McRae, 448 U.S. 297, 322 (1980). An equal protection claim hinges
14   on Plaintiff’s membership in a protected class which would require the Court to apply
15   heightened scrutiny to the state’s alleged discriminatory actions. See City of Cleburne v.
16   Cleburne Living Center, Inc., 473 U.S. 432, 439-41 (1985). To allege an equal protection
17   violation, Plaintiff must plead facts to show that the Defendant “acted in a discriminatory
18   manner and that the discrimination was intentional.” Reese v. Jefferson School Dist. No.
19   14J, 208 F.3d 736, 740 (9th Cir. 2000). Plaintiff’s Complaint does not state that he is a
20   member of a protected class, nor does it allege any discriminatory action by Defendants
21   based on such membership. Thus, Plaintiff’s equal protection allegations fail to state a
22   claim upon which relief can be granted.
23                3.     Fourth Amendment Right to be Free from the Use of Excessive
24                       Force and Unreasonable Search and Seizure
25         Plaintiff also alleges a violation of his “right to be free from the excessive use of
26   force as well as the right to be free from unreasonable search and seizure.” (ECF No. 1 at
27
                                                    6
28                                                                                 21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.19 Page 7 of 9




 1   3.) 2 The Fourth Amendment protects “[t]he right of the people to be secure . . . against
 2   unreasonable searches and seizures.” U.S. Const. amend. IV. Courts approach an
 3   excessive force claim in three stages. First, courts “assess the severity of the intrusion on
 4   the individual’s Fourth Amendment rights by evaluating the type and amount of force
 5   inflicted . . . [then] evaluate the government’s interests by assessing the severity of the
 6   crime . . . Finally, we balance the gravity of the intrusion of the individual against the
 7   government’s need for that intrusion.” Thompson v. Rahr, 885 F.3d 582, 586 (9th Cir.
 8   2018) (citing Graham v. Connor, 490 U.S. 386, 396-97 (1989)). Plaintiff’s Complaint
 9   does not provide sufficient factual detail for the Court to evaluate the plausibility of his
10   claim rooted in the Fourth Amendment. While Plaintiff states that “the officer had no
11   reason to point his gun” at Plaintiff (ECF No. 1 at 4.), Plaintiff does not provide any other
12   details of the incident, his own behavior, or the circumstances surrounding the officer’s
13   actions in order to support a Fourth Amendment basis for his § 1983 claim. Accordingly,
14   Plaintiff has failed to state a claim upon which relief may be granted.
15                4.     18 U.S.C. §§ 241, 242
16         Plaintiff claims relief under 18 U.S.C. §§ 241 and 242. (ECP No. 1 at 3.)
17   However, these are criminal provisions that provide no basis for civil liability. Allen v.
18
19
20   2
       Plaintiff appears to allege separate causes of action for excessive force and for
21   unreasonable search and seizure. (ECF No. 1 at 3.) Where a plaintiff alleges excessive
     force during an investigation or arrest, the Fourth Amendment inquiry into excessive
22
     force is analyzed under the plaintiff’s Fourth Amendment right against unreasonable
23   seizures. Thompson v. Rahr, 885 F.3d 582, 586 (quoting Tolan v. Cotton, 572 U.S. 650,
     655 (2014)). See Hamilton v. City of Berkeley, No. 13-CV-4403, 2013 WL 6155818, at
24
     *10 (N.D. Cal. Nov. 22, 2013) (“Outside the prison context, a claim that an officer used
25   excessive force is generally understood as a claim that a seizure was unreasonable, and
     therefore, violated the Fourth Amendment”).
26
27
                                                   7
28                                                                               21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.20 Page 8 of 9




 1   Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006). Thus, Plaintiff fails to state a
 2   claim upon which relief can be granted and the Court dismisses these claims.
 3                5.     42 U.S.C. § 1985, Conspiracy to Interfere with Civil Rights
 4         Plaintiff’s Complaint does not specify from which section of § 1985 his claim
 5   arises. However, based on the bare factual allegations in the Complaint, the Court
 6   deduces that this claim would most likely arise under section 3, Depriving Persons of
 7   Rights or Privileges. “To state a cause of action under § 1985(3), a complaint must allege
 8   (1) a conspiracy, (2) to deprive any person or a class of persons of the equal protection of
 9   the laws, or of equal privileges and immunities under the laws, (3) an act by one of the
10   conspirators in furtherance of the conspiracy, and (4) a personal injury, property damage,
11   or a deprivation of any right or privilege of a citizen of the United States.” Gillespie v.
12   Civiletti, 629 F.2d 637, 641 (9th Cir. 1980). Plaintiff’s Complaint does not plausibly
13   allege facts supporting these elements. Therefore, Plaintiff has failed to state a § 1985
14   claim upon which relief can be granted.
15         B.     Claims Against San Diego Mesa College
16         Plaintiff’s Complaint names San Diego Mesa College as a Defendant but does not
17   provide any further factual detail tying the College to any alleged violations of Plaintiff’s
18   rights. “A claim has facial plausibility when the plaintiff pleads factual content that
19   allows the court to draw the reasonable inference that the defendant is liable for the
20   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).
21   Plaintiff’s Complaint alleges no basis for finding the College liable. See McHenry v.
22   Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (affirming the dismissal of an amended
23   complaint for failing to “state[] clearly how each and every defendant was alleged to have
24   violated plaintiffs’ legal rights.”) Accordingly, the Court DISMISSES the Complaint as
25   to Defendant San Diego Mesa College for failing to state a claim upon which § 1983
26   relief can be granted.
27
                                                    8
28                                                                               21-cv-0921-GPC-WVG
     Case 3:21-cv-00921-GPC-WVG Document 3 Filed 08/05/21 PageID.21 Page 9 of 9




 1 III.    CONCLUSION
 2         In sum, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis and
 3   sua sponte DISMISSES the complaint for failure to state a claim. The Court GRANTS
 4   Plaintiff thirty (30) days from the date stamped on this order to file an Amended
 5   Complaint curing the deficiencies identified above.
 6         IT IS SO ORDERED.
 7   Dated: August 5, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 9
28                                                                            21-cv-0921-GPC-WVG
